Title: To James Madison from Sylvanus Bourne, 25 June 1802
From: Bourne, Sylvanus
To: Madison, James


					
						Dear Sir,
						Amsterdam June 25th. 1802
					
					My house have lately informed you by letter that the melancholy & distressing Scene in my 

family had injured my health & for some Days rendered me incapable of attending to my business.  Thank 

God I am now better & again in exercise of my Official duties—but the Doctor strongly advises me to try to 

pass the Seas to America before Winter with my family—as in his opinion being the best possible remedy 

to benefit the State of Mrs. Bs Mind & to give strength to my Nerves.  Should I resolve on this Measure I 

shall claim & hope for the indulgence of Govt. for a short absence which I feel assured it would not 

refuse me under existing circumstances particularly as the preservation of my  is so necessary for me 

towards the support of my family—the expences of which are much enhanced by the late unhappy 

  H H Damen Esq a respectable & capable person who had my Official powers when I last visited 

America will again attend to the duties of my Office—so that Govt. may be satisfied nothing can 

suffer on that Acct.
					I will bring the Gazettes you desired & full answers to your late questions as to 

discriminating duties &c. & should Any thing yet prevent my going they shall be shortly transmitted to you. 

 I have the honor to be With the highest Respect & Esteem Sir Yr Ob Sert
					
						S Bourne
					
					
						PS.  The Collectors  shall be duly informed by me (by circular) of the person who holds my Official 

powers.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
